DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 05/27/2021. Claims 1-30 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.   Claims 1-5, 16-21, 22-26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01).

Regarding claim 1, Wang_1 teaches a method for wireless communications at a user equipment (UE) (UE 115-a-Fig. 3), comprising: 
	determining a subset of sequences (shifted sequences) from a first sequence pool (initial shift of base sequence) of the plurality of sequence pools (initial shifts of base sequence) for conveying (transmitting) a payload ( [0104], UE 115-a transmits  uplink control information in the uplink control message {i.e. payload-see [0103]} based on the shifted sequence.) based at least in part on the configuration (signaling)( [0103], Fig. 3, at 315-> UE 115-a  determines the UE-specific initial shift based on the signaling {see-[100]; at 310};  At 320-> UE 115-a determines shifted sequences based on the UE-specific initial shift and the base sequence.)(Hence UE 115-a determines a shifted sequence from initial shifts of base sequence, for transmitting payload, based on the received configuration.),
	selecting a sequence (a shifted sequence) from the subset of sequences (shifted sequences) based at least in part on a mapping between the subset of sequences(shifted sequences) and the plurality of bits (2 bit) ( [0103], Fig. 3, at 325-> UE 115-a  selects a shifted sequence from the shifted sequences based on the payload of the uplink control message includes identifying that the payload of the uplink control message is a 2-bit ACK, and then selecting a shifted sequence based at least in part on the identified payload.) (Hence UE 115-a selects a shifted sequence from the shifted sequences based on mapping between the shifted sequences and 2 bit.); and 	
	transmitting the payload comprising the plurality of bits (2 bit) using the selected sequence ([0103], Fig. 3, at 325-UE 115-a selects a shifted sequence.) ([0104], Fig. 3, at 330-> UE 115-a transmits uplink control information in the uplink control message {i.e. payload includes 2 bit -see [0103]} based on the shifted sequence.). 
	Wang_1 does not teach receiving a configuration for partitioning a plurality of sequences into a plurality of sequence pools associated with a plurality of UEs; wherein a size of the subset of sequences is based at least in part on a quantity of a plurality of bits of the payload.
	However, in an analogous art, INTERDIGITAL teaches a method for wireless communications at a user equipment (UE) (UE1), comprising:
	receiving a configuration (assignment) (page 2; section 2- line 5 and line 15-17; table 1—the assignment of a set of sequences to a UE(UE1/UE2) from a base station (gNB), is a configuration; The same mapping is performed for –page 5, section 3-line 11; table 5.) for partitioning (dividing/distributing) a plurality of sequences into a plurality of sequence pools (table 1-pool 1 and table 5-pool 2) associated with a plurality of UEs (UE1, UE2) (section 2, table 1 and section 3, table 5; wherein different cyclic shifts of a base sequence for different UEs (UE1, UE2) and different PUCCH information payload {i.e. 1 bit HARQ-ACK with SR and 2 bit HARQ-ACK with SR.} corresponds to plurality (1st and 2nd) of sequence pools. So table 1 and table 5 are two different sequence pools associated with UEs.) (Hence UE1 receives a configuration for partitioning plurality of sequences into two different sequence pools associated with UEs.); 
	wherein a size (quantity) of the subset of sequences(cyclic shifts sequence) is based at least in part on a quantity of a plurality of bits(1 bit /2 bit) of the payload (HARQ-ACK-page 1, line 1-5) (see table 1 in section 2, page 2-3-- there is 4 cyclic shifts sequence of a base sequence for a UE for 1-bit HARQ-ACK with SR, and see table 5 in section 3, page 6-- there is 8 cyclic shifts sequence of a base sequence for a UE for 2-bit HARQ-ACK with SR )(Hence quantity of subset of sequences is based on quantity of bits of the payload. );
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claims 2, 18 and 23, Wang_1 further teaches further comprising: 
	determining the first sequence pool (an initial shift of base sequence) based at least in part on the configuration ([0100], Fig. 3, at 310-base station 105-a transmits signaling to different UEs 115 (e.g., including UE 115-a); the signaling indicative of different UE-specific initial shifts to be applied to the base sequence by respective UEs 115.), wherein the first sequence pool (an initial shift of base sequence) is associated with the UE ([0100], different UE-specific initial shifts to be applied to the base sequence by respective UEs 115.). 

Regarding claims 3, 19 and 24, Wang_1 does not teach wherein the determining of the first sequence pool comprises: determining a pool of continuous sequences of the plurality of sequences.
	However, in an analogous art, INTERDIGITAL teaches wherein the determining of the first sequence pool (Table 1) comprises: 
	determining a pool of continuous sequences of the plurality of sequences (page 2-3, Table 1 for a pool of continuous {0,1, 2, 3….} sequences corresponding to consecutive cyclic shifts.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claims 4, 20 and 25, Wang_1 does not teach further comprising: receiving an interleaving value, wherein the determining of the first sequence pool is based at least in part on the interleaving value.
	However, in an analogous art, INTERDIGITAL teaches further comprising:
	receiving an interleaving value (4), wherein the determining of the first sequence pool (table 1) is based at least in part on the interleaving value (4) (section 2, page 2-3, line 12-14--A proposal is to assign four cyclic shifts sequence resources to a UE. For instance, table 1--cyclic shifts of 0, 1, 2, and 3 of a base sequence is assigned to a UE(UE1). And for UE 2, shifts of 4, 5, 6, 7.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claims 5, 21 and 26, Wang_1 does not teach wherein the determining of the first sequence pool comprises: determining a first quantity of sequences corresponding to the interleaving value; and determining a second quantity of sequences corresponding to the interleaving value a distance from the first quantity of sequences based at least in part on a quantity of the plurality of UEs and the interleaving value.
	However, in an analogous art, INTERDIGITAL teaches wherein the determining of the first sequence pool (Table 1) comprises: 
	determining a first quantity of sequences (cyclic shifts of 0, 1, 2, and 3) corresponding to the interleaving value (4) (section 2, page 2-3, line 12-14--A proposal is to assign four cyclic shifts sequence resources to a UE. For instance, table 1--cyclic shifts of 0, 1, 2, and 3 of a base sequence is assigned to a UE(UE1).); and 
	 determining a second quantity of sequences (cyclic shifts of 4, 5, 6, and 7) corresponding to the interleaving value (4) (section 2, page 2-3, line 12-14--A proposal is to assign four cyclic shifts sequence resources to a UE. For instance, table 1--cyclic shifts of 4, 5, 6, and 7 of a base sequence is assigned to a UE(UE2).) a distance from the first quantity of sequences (cyclic shifts of 0, 1, 2, and 3) (section 2, page 2-3, line 12-14--A proposal is to assign four cyclic shifts sequence resources to a UE. For instance, table 1--cyclic shifts of 0, 1, 2, and 3 of a base sequence is assigned to a UE(UE1).) based at least in part on a quantity of the plurality of UEs (UE1 and UE2) and the interleaving value (4) (Hence 2nd quantity of sequences is distance from 1st quantity of sequences.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claim 16, Wang_1 teaches a method for wireless communications at a base station (105), comprising:  	
	determining a subset of sequences (shifted sequences) from a first sequence pool (initial shift of base sequence) of the plurality of sequence pools (initial shifts of base sequence) for conveying (transmitting) a payload ( [0104], UE 115-a transmits  uplink control information in the uplink control message {i.e. payload-see [0103]} based on the shifted sequence.) based at least in part on the configuration( [0103], Fig. 3, at 315-> UE 115-a  determines the UE-specific initial shift based on the signaling {see-[100]; at 310};  At 320-> UE 115-a determines shifted sequences based on the UE-specific initial shift and the base sequence.)(Hence UE 115-a determines a shifted sequence from initial shifts of base sequence, for transmitting payload, based on the received configuration.),
 	receiving the payload comprising the plurality of bits (2 bit) using a selected sequence (a shifted sequence) from the subset of sequences (shifted sequences) ([0103], Fig. 3, at 325-UE 115-a selects a shifted sequence.) ([0104], Fig. 3, at 330-> UE 115-a transmits uplink control information in the uplink control message { i.e. payload includes 2 bit -see [0103]} based on the shifted sequence.), the selected sequence(a shifted sequence)  based at least in part on a mapping between the subset of sequences (shifted sequences) and the plurality of bits (2 bit) ( [0103], Fig. 3, at 325-> UE 115-a  selects a shifted sequence from the shifted sequences based on the payload of the uplink control message includes identifying that the payload of the uplink control message is a 2-bit ACK, and then selecting a shifted sequence based at least in part on the identified payload.) (Hence UE 115-a selects a shifted sequence from the shifted sequences based on mapping between the shifted sequences and 2 bit.).
	Wang_1 does not teach determining a configuration for partitioning a plurality of sequences into a plurality of sequence pools associated with a plurality of UEs; transmitting the configuration for partitioning the plurality of sequences; wherein a size of the subset of sequences is based at least in part on a quantity of a plurality of bits of the payload.
	However, in an analogous art, INTERDIGITAL teaches a method for wireless communications at a base station (gNB), comprising:  	
	determining a configuration (assignment) (page 2; section 2- line 5 and line 15-17; table 1—the assignment of a set of sequences to a UE(UE1/UE2) from a base station (gNB), is a configuration; The same mapping is performed for –page 5, section 3-line 11; table 5. Hence it is obvious gNB determines a configuration.) for partitioning (dividing/distributing) a plurality of sequences into a plurality of sequence pools (table 1-pool 1 and table 5-pool 2) associated with a plurality of UEs (UE1, UE2) (section 2, table 1 and section 3, table 5; wherein different cyclic shifts of a base sequence for different UEs (UE1, UE2) and different PUCCH information payload {i.e. 1 bit HARQ-ACK with SR and 2 bit HARQ-ACK with SR.} corresponds to plurality (1st and 2nd) of sequence pools. So table 1 and table 5 are two different sequence pools associated with UEs.) (Hence it is obvious gNB determines a configuration for partitioning plurality of sequences into two different sequence pools associated with UEs.); 
	transmitting the configuration (assignment) for partitioning (dividing/ distributing) the plurality of sequences (page 2; section 2- line 5 and line 15-17; table 1—the assignment of a set of sequences to a UE(UE1/UE2) from a base station (gNB), is a configuration; The same mapping is performed for –page 5, section 3-line 11; table 5.) ;
	wherein a size (quantity) of the subset of sequences(cyclic shifts sequence) is based at least in part on a quantity of a plurality of bits(1 bit /2 bit) of the payload (HARQ-ACK-page 1, line 1-5) (see table 1 in section 2, page 2-3-- there is 4 cyclic shifts sequence of a base sequence for a UE for 1-bit HARQ-ACK with SR, and see table 5 in section 3, page 6-- there is 8 cyclic shifts sequence of a base sequence for a UE for 2-bit HARQ-ACK with SR )(Hence quantity of subset of sequences is based on quantity of bits of the payload. );
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claim 17, Wang_1 does not teach further comprising: determining a second subset of sequences from a second sequence pool of the plurality of sequence pools for conveying a second payload based at least in part on the configuration, wherein a size of the second subset of sequences is based at least in part on a second quantity of a second plurality of bits of the second payload; and receiving the second payload comprising the second plurality of bits using a second selected sequence from the second subset of sequences, the second selected sequence based at least in part on a second mapping between the second subset of sequences and the second plurality of bits. 
	However, in an analogous art, INTERDIGITAL teaches further comprising:
	determining a second subset of sequences (cyclic shifts of base sequence) from a second sequence pool (Table 5) of the plurality of sequence pools (Table 1-1st sequence pool & Table 5-2nd sequence pool) for conveying a second payload (2 bit HARQ-ACK) based at least in part on the configuration(assignment) (section 3, page 6, line 1--Approach to assign 8 cyclic shifts sequences of a base sequence to a UE. For exam, table 5--cyclic shifts of 0, 3, 6, 9, 0, 3, 6, 9 of a base sequence is assigned to a UE.), wherein a size(length 8) of the second subset of sequences (cyclic shifts of base sequence of table 5) is based at least in part on a second quantity of a second plurality of bits (2 bit) of the second payload (HARQ-ACK-page 1, line 1-5) (see table 5-wherein length of the cyclic shift for 2 bit HARQ-Ack;); and 
	 receiving the second payload (HARQ-ACK) comprising the second plurality of bits (2 bits) using a second selected sequence(a sequence) from the second subset of sequences (cyclic shifts of base sequence of table 5) (observation 3, page 6- UE sends one of the sequence to indicate 2 bit HARQ-ACK.), the second selected sequence(a sequence) based at least in part on a second mapping between the second subset of sequences(cyclic shifts of base sequence of table 5) and the second plurality of bits(2 bit)( Hence a sequences(2nd) is selected based on quantity of bits of the payload.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claim 22, Wang_1 teaches an apparatus (705-Fig. 7; [0126]) for wireless communications at a user equipment (UE) (UE 115-a-Fig. 3), comprising: 
	 a processor (720-Fig. 7), 
	memory (725-Fig. 7; [0128]) coupled with the processor (720-Fig. 7)(See Fig. 7); and 
	 instructions stored in the memory (725) and operable, when executed by the processor (720) (see [0128]), to cause the apparatus to: 
	determine a subset of sequences (shifted sequences) from a first sequence pool (initial shift of base sequence) of the plurality of sequence pools (initial shifts of base sequence) for conveying (transmitting) a payload ( [0104], UE 115-a transmits  uplink control information in the uplink control message {i.e. payload-see [0103]} based on the shifted sequence.) based at least in part on the configuration( [0103], Fig. 3, at 315-> UE 115-a  determines the UE-specific initial shift based on the signaling {see-[100]; at 310};  At 320-> UE 115-a determines shifted sequences based on the UE-specific initial shift and the base sequence.)(Hence UE 115-a determines a shifted sequence from initial shifts of base sequence, for transmitting payload, based on the received configuration.),
	select a sequence (a shifted sequence) from the subset of sequences (shifted sequences) based at least in part on a mapping between the subset of sequences(shifted sequences) and the plurality of bits (2 bit) ( [0103], Fig. 3, at 325-> UE 115-a  selects a shifted sequence from the shifted sequences based on the payload of the uplink control message includes identifying that the payload of the uplink control message is a 2-bit ACK, and then selecting a shifted sequence based at least in part on the identified payload.) (Hence UE 115-a selects a shifted sequence from the shifted sequences based on mapping between the shifted sequences and 2 bit.); and 	
	transmit the payload comprising the plurality of bits (2 bit) using the selected sequence ([0103], Fig. 3, at 325-UE 115-a selects a shifted sequence.) ([0104], Fig. 3, at 330-> UE 115-a transmits uplink control information in the uplink control message {i.e. payload includes 2 bit -see [0103]} based on the shifted sequence.). 
	Wang_1 does not teach receive a configuration for partitioning a plurality of sequences into a plurality of sequence pools associated with a plurality of UEs; wherein a size of the subset of sequences is based at least in part on a quantity of a plurality of bits of the payload.
	However, in an analogous art, INTERDIGITAL teaches an apparatus for wireless communications at a user equipment (UE) (UE1), comprising:
	receive a configuration (assignment) (page 2; section 2- line 5 and line 15-17; table 1—the assignment of a set of sequences to a UE(UE1/UE2) from a base station (gNB), is a configuration; The same mapping is performed for –page 5, section 3-line 11; table 5.) for partitioning (dividing/distributing) a plurality of sequences into a plurality of sequence pools (table 1-pool 1 and table 5-pool 2) associated with a plurality of UEs (UE1, UE2) (section 2, table 1 and section 3, table 5; wherein different cyclic shifts of a base sequence for different UEs (UE1, UE2) and different PUCCH information payload {i.e. 1 bit HARQ-ACK with SR and 2 bit HARQ-ACK with SR.} corresponds to plurality (1st and 2nd) of sequence pools. So table 1 and table 5 are two different sequence pools associated with UEs.) (Hence UE1 receives a configuration for partitioning plurality of sequences into two different sequence pools associated with UEs.); 
	wherein a size(quantity) of the subset of sequences(cyclic shift sequences) is based at least in part on a quantity of a plurality of bits(1 bit /2 bit) of the payload (HARQ-ACK-page 1, line 1-5) (see table 1 in section 2, page 2-3-- there is 4 cyclic shifts for a UE for 1-bit HARQ-ACK with SR, and see table 5 in section 3, page 6-- there is 8 cyclic shifts for a UE for 2-bit HARQ-ACK with SR )(Hence quantity of cyclic shift sequences is based on quantity of bits of the payload. );
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

Regarding claim 30, Wang_1 teaches an apparatus (1105-Fig. 11; [0150]) for wireless communications at a base station (105), comprising:
 	a processor (1120-Fig. 11),
	memory (1125-Fig. 11; [0152]) coupled with the processor (1120-Fig. 11)(see Fig. 11); and
	instructions stored in the memory (1125) and operable, when executed by the processor (1120) ([0152]), to cause the apparatus to:
	determine a subset of sequences (shifted sequences) from a first sequence pool (initial shift of base sequence) of the plurality of sequence pools (initial shifts of base sequence) for conveying (transmitting) a payload ( [0104], UE 115-a transmits  uplink control information in the uplink control message {i.e. payload-see [0103]} based on the shifted sequence.) based at least in part on the configuration( [0103], Fig. 3, at 315-> UE 115-a  determines the UE-specific initial shift based on the signaling {see-[100]; at 310};  At 320-> UE 115-a determines shifted sequences based on the UE-specific initial shift and the base sequence.)(Hence UE 115-a determines a shifted sequence from initial shifts of base sequence, for transmitting payload, based on the received configuration.),
 	receive the payload comprising the plurality of bits (2 bit) using a selected sequence (a shifted sequence) from the subset of sequences (shifted sequences) ([0103], Fig. 3, at 325-UE 115-a selects a shifted sequence.) ([0104], Fig. 3, at 330-> UE 115-a transmits uplink control information in the uplink control message { i.e. payload includes 2 bit -see [0103]} based on the shifted sequence.), the selected sequence(a shifted sequence)  based at least in part on a mapping between the subset of sequences (shifted sequences) and the plurality of bits (2 bit) ( [0103], Fig. 3, at 325-> UE 115-a  selects a shifted sequence from the shifted sequences based on the payload of the uplink control message includes identifying that the payload of the uplink control message is a 2-bit ACK, and then selecting a shifted sequence based at least in part on the identified payload.) (Hence UE 115-a selects a shifted sequence from the shifted sequences based on mapping between the shifted sequences and 2 bit.).
	Wang_1 does not teach determine a configuration for partitioning a plurality of sequences into a plurality of sequence pools associated with a plurality of UEs; transmit the configuration for partitioning the plurality of sequences; wherein a size of the subset of sequences is based at least in part on a quantity of a plurality of bits of the payload.
	However, in an analogous art, INTERDIGITAL teaches an apparatus for wireless communications at a base station (gNB), comprising:
	determine a configuration (assignment) (page 2; section 2- line 5 and line 15-17; table 1—the assignment of a set of sequences to a UE(UE1/UE2) from a base station (gNB), is a configuration; The same mapping is performed for –page 5, section 3-line 11; table 5. Hence it is obvious gNB determines a configuration.) for partitioning (dividing/distributing) a plurality of sequences into a plurality of sequence pools (table 1-pool 1 and table 5-pool 2) associated with a plurality of UEs (UE1, UE2) (section 2, table 1 and section 3, table 5; wherein different cyclic shifts of a base sequence for different UEs (UE1, UE2) and different PUCCH information payload {i.e. 1 bit HARQ-ACK with SR and 2 bit HARQ-ACK with SR.} corresponds to plurality (1st and 2nd) of sequence pools. So table 1 and table 5 are two different sequence pools associated with UEs.) (Hence it is obvious gNB determines a configuration for partitioning plurality of sequences into two different sequence pools associated with UEs.); 
	transmit the configuration (assignment) for partitioning (dividing/ distributing) the plurality of sequences (page 2; section 2- line 5 and line 15-17; table 1—the assignment of a set of sequences to a UE(UE1/UE2) from a base station (gNB), is a configuration; The same mapping is performed for –page 5, section 3-line 11; table 5.) ;
	wherein a size (quantity) of the subset of sequences(cyclic shifts sequence) is based at least in part on a quantity of a plurality of bits(1 bit /2 bit) of the payload (HARQ-ACK-page 1, line 1-5) (see table 1 in section 2, page 2-3-- there is 4 cyclic shifts sequence of a base sequence for a UE for 1-bit HARQ-ACK with SR, and see table 5 in section 3, page 6-- there is 8 cyclic shifts sequence of a base sequence for a UE for 2-bit HARQ-ACK with SR )(Hence quantity of subset of sequences is based on quantity of bits of the payload. );
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of INTERDIGITAL and apply them on the teaching of Wang_1 to provide in highly frequency selective channels, assigning 2 cyclic shifts per RB {i.e. for 1 bit with SR} could potentially be more robust to erroneous detection at gNB compared to the scheme where 4 cyclic shifts per RB {i.e. for 2 bit with SR} are assigned to a give UE (INTERDIGITAL; page 4; Observation 1).

5.   Claims 6-9, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), further in view of Yang (US 2019/0149298 A1).

Regarding claims 6 and 27, Wang_1- INTERDIGITAL does not teach further comprising: determining an initial seed based at least in part on a UE identifier, a slot identifier, a frame identifier, or any combination thereof; and generating the first sequence pool based at least in part on the initial seed.
	However, in an analogous art, Yang teaches further comprising: 
	determining an initial seed based at least in part on a UE identifier, a slot  identifier, a frame identifier, or any combination thereof ([0022], UE determines the initial seed based on its UE identification (e.g., C-RNTI), a cell ID of a cell with which the UE is associated or a slot index.); and 
	generating the first sequence pool (gold sequence) based at least in part on the initial seed ([0022], generation {UE-[0006]} of a pseudo-random sequence (e.g., a Gold sequence) based on an initial seed.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Wang_1- INTERDIGITAL to provide a processor performing a cyclic shift on the scrambling sequence to provide a cyclic-shifted scrambling sequence (Yang; Abstract).

Regarding claim 7, Wang_1- INTERDIGITAL does not teach further comprising: receiving an indication of the UE identifier.
	However, in an analogous art, Yang teaches further comprising: receiving an indication of the UE identifier ([0021]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Wang_1- INTERDIGITAL to provide a processor performing a cyclic shift on the scrambling sequence to provide a cyclic-shifted scrambling sequence (Yang; Abstract).

Regarding claim 8, Wang_1- INTERDIGITAL does not teach wherein the first sequence pool is generated based at least in part on a pseudo-random random number generator.
	However, in an analogous art, Yang teaches wherein the first sequence pool (gold sequence) is generated based at least in part on a pseudo-random random number generator (120-Fig. 1) ([0022] Functional block 120 generates a pseudo-random sequence (e.g., a Gold sequence). Hence 120 is a pseudo-random random number generator.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Wang_1- INTERDIGITAL to provide a processor performing a cyclic shift on the scrambling sequence to provide a cyclic-shifted scrambling sequence (Yang; Abstract).

Regarding claim 9, Wang_1- INTERDIGITAL does not teach wherein the first sequence pool is generated based at least in part on a maximum length sequence ([0016]). 
	However, in an analogous art, Yang teaches wherein the first sequence pool is generated based at least in part on a maximum length sequence. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of Wang_1- INTERDIGITAL to provide a processor performing a cyclic shift on the scrambling sequence to provide a cyclic-shifted scrambling sequence (Yang; Abstract).

6.   Claims 10, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), further in view of Wang_2 (US 2011/0019529 A1).

Regarding claims 10 and 28, Wang_1- INTERDIGITAL does not teach further comprising: identifying, based at least in part on the configuration, a first subset of indices of an orthogonal matrix and a second subset of indices of a cyclically shifted cell-specific sequence; and generating the first sequence pool based at least in part on a product of the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically  shifted cell-specific sequence.
	However, in an analogous art, Wang_2 teaches further comprising: 
	identifying, based at least in part on the configuration, a first subset of indices of an orthogonal matrix(DFT Matrix) and a second subset of indices of a cyclically shifted cell-specific sequence ( [0050] and [0046]—UE identifies based on the configuration, DFT matrix and two shifted cell-specific sequence, based on non-coherent transmission from the base station.); and  	
	generating the first sequence pool ([0051], UE generates ACK/NACK signal based on received DFT matrix and two shifted cell-specific sequence. Hence generates a sequence pool based on the info.) based at least in part on a product of the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically  shifted cell-specific sequence ([0050] and [0046]—UE identifies based on the configuration, DFT matrix and two shifted cell-specific sequence, based on non-coherent transmission from the base station.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang_2 and apply them on the teaching of Wang_1- INTERDIGITAL to provide UE is made to communicate with a pico or femto base station in a cell usually operates at low speed, so that the orthogonality between different DFT columns is maintained. Hence, all of the interference caused by other pico/femto cells is suppressed (Wang_2; [0036]).
7.   Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), in view of Wang_2 (US 2011/0019529 A1), further in view of Jen (US 2012/0113910 A1).

Regarding claim 11, Wang_1- INTERDIGITAL- Wang_2 does not teach wherein the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically shifted cell-specific sequence comprise continuous indices, interleaved indices, or any combination thereof. 
	However, in an analogous art, Jen teaches wherein the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically shifted cell-specific sequence comprise continuous indices, interleaved indices, or any combination thereof ([0050]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Jen and apply them on the teaching of Wang_1- INTERDIGITAL- Wang_2 to reduce inter-cell/intra-cell interference (Jen; [0051]).

8.   Claims 12, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), in view of Shin (US 2011/0141928 A1), further
 in view of Wang_2 (US 2011/0019529 A1).

Regarding claims 12 and 29, Wang_1- INTERDIGITAL does not teach further comprising: generating the plurality of sequences based at least in part on a product of an orthogonal matrix having a size corresponding to a quantity of time periods and a cyclically shifted cell-specific sequence having a length corresponding to a quantity of frequency tones, wherein the quantity of time periods and the quantity of frequency tones comprise a resource allocation for conveying the payload;
	However, in an analogous art, Shin teaches further comprising: 
	generating the plurality of sequences based at least in part on a product of an orthogonal matrix having a size corresponding to a quantity of time periods and a cyclically shifted cell-specific sequence having a length corresponding to a quantity of frequency tones ([0042]), wherein the quantity of time periods and the quantity of frequency tones comprise a resource allocation for conveying the payload (UCI payload-[0052])([0042]);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Shin and apply them on the teaching of Wang_1- INTERDIGITAL to provide method for transmitting uplink control information in LTE-A system (Shin; Abstract).
	Wang_1- INTERDIGITAL- Shin does not teach identifying, based at least in part on the configuration, a first subset of indices of the orthogonal matrix and a second subset of indices of the cyclically shifted cell-specific sequence; and 
	determining the first sequence pool from the plurality of sequences based at least in part on the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically shifted cell-specific sequence. 
	However, in an analogous art, Wang_2 teaches  
	identifying, based at least in part on the configuration, a first subset of indices of an orthogonal matrix(DFT Matrix) and a second subset of indices of a cyclically shifted cell-specific sequence ( [0050] and [0046]—UE identifies based on the configuration, DFT matrix and two shifted cell-specific sequence, based on non-coherent transmission from the base station.); and  	
	determining the first sequence pool from the plurality of sequences ([0051], UE generates ACK/NACK signal based on received DFT matrix and two shifted cell-specific sequence. Hence generates a sequence pool based on the info.) based at least in part on a product of the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically  shifted cell-specific sequence ([0050] and [0046]—UE identifies based on the configuration, DFT matrix and two shifted cell-specific sequence, based on non-coherent transmission from the base station.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Wang_2 and apply them on the teaching of Wang_1- INTERDIGITAL to provide UE is made to communicate with a pico or femto base station in a cell usually operates at low speed, so that the orthogonality between different DFT columns is maintained. Hence, all of the interference caused by other pico/femto cells is suppressed (Wang_2; [0036]).
9.   Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), in view of Shin (US 2011/0141928 A1),
 in view of Wang_2 (US 2011/0019529 A1), further in view of Jen (US 2012/0113910 A1).

Regarding claim 13, Wang_1- INTERDIGITAL- Shin- Wang_2 does not teach wherein the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically shifted cell-specific sequence comprise continuous indices, interleaved indices, or any combination thereof. 
	However, in an analogous art, Jen teaches wherein the first subset of indices of the orthogonal matrix and the second subset of indices of the cyclically shifted cell-specific sequence comprise continuous indices, interleaved indices, or any combination thereof ([0050]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Jen and apply them on the teaching of Wang_1- INTERDIGITAL- Shin- Wang_2 to reduce inter-cell/intra-cell interference (Jen; [0051]).

10.   Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), further in view of Yassine (US 9865353 B1).

Regarding claim 14, Wang_1- INTERDIGITAL does not teach further comprising: 
	converting the plurality of bits into a decimal number, wherein the mapping between the subset of sequences and the plurality of bits is based at least in part on a mapping between the decimal number and an index of the subset of sequences. 
	However, in an analogous art, Yassine teaches further comprising: 
	converting the plurality of bits into a decimal number (Col 7, line 31-33; binary to decimal converter), wherein the mapping between the subset of sequences(index) and the plurality of bits (Col 7, line 31-33) is based at least in part on a mapping between the decimal number and an index of the subset of sequences(Col 8, line 31-33.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yassine and apply them on the teaching of Wang_1- INTERDIGITAL to provide an improved method of storing data which can improve device reliability and reduce stress on individual cells (Yassine; Col 1, line 60-62).

11.   Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang_1 (US 2019/0165879 A1) in view of INTERDIGITAL INC: "On HARQ-ACK and SR multiplexing on Short- PUCCH”; 3GPP TSG RAN WGI Meeting 91; A1-1720638 (Pub date-2017/11/27 – 2017/12/01), further in view of He (US 2020/0228289 A1).
Regarding claim 15, 5ang_1- INTERDIGITAL does not teach wherein the subset of sequences comprises a codebook for conveying the payload comprising the plurality of bits. 
	However, in an analogous art, He teaches wherein the subset of sequences comprises a codebook for conveying the payload comprising the plurality of bits ([0018]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of He and apply them on the teaching of Wang_1- INTERDIGITAL to provide an efficient transmission of data acknowledgement signals by a UE to an eNB (He; [0003]).

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415